Citation Nr: 0812206	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  99-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date prior to July 16, 
1993 for the grant of a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by (on this issue alone):  Daniel 
Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1942 to January 
1947, from December 1947 to May 1948, and from August 1950 to 
January 1953.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted TDIU, and assigned an effective date 
of April 30, 1997.  In August 1998, the RO assigned an 
effective date for TDIU of July 16, 1993.  The veteran 
appealed the issue of entitlement to an earlier effective 
date for TDIU.  In June 2001, the Board denied the claim.   

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2004, the Court issued an 
Order vacating the June 2001 Board decision.  In November 
2005, the Board remanded the claim for additional 
development.  

This is the sole issue before the Board at this time. 

Since this time, the veteran has raised other service 
connection claims, notwithstanding the fact that he currently 
has a total disability evaluation.  In these new claims, that 
are not before the Board at this time, the veteran is 
represented by the Veterans of Foreign Wars.  Attorney 
Krasnegor represents the veteran only on the issue before the 
Board at this time. 

As the Court has stated:

Advancing different arguments [or, as in this 
case, claims] at successive stages of the 
appellate process does not serve the interests of 
the parties or the Court.  Such a practice hinders 
the decision-making process and raises the 
undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

It is important for the veteran to understand that as he 
raises other new claims, it delays the adjudication of all 
old claims.  The veteran may wish to speak with his 
representatives prior to filing any additional claims with 
the VA. 


FINDINGS OF FACT

1.  On July 16, 1993, the RO received the veteran's initial 
claim for service connection for nicotine dependence, to 
include heart disease and hypertension.  

2.  In November 1997 the RO granted service connection for 
PTSD, and granted a TDIU, both effective from April 30, 1997.  

3.  At the time of the November 1997 rating the veteran's 
service-connected disabilities were as follows: PTSD, 50 
percent disabling; status post fistulectomy for an anal 
fistula, rated 30 percent disabling; irritable bowel 
syndrome, rated as 10 percent disabling; and subacute 
endocarditis with anemia, status post hemorrhoidectomy, 
pilonidal cyst scar, and a scar on his nose, each rated as 
non-compensable; the combined evaluations were 40 percent 
effective from December 1987, and 70 percent effective from 
April 30, 1997.

4.  In August 1998 the RO granted service connection for 
nicotine dependence and arteriosclerotic heart disease with a 
pacemaker, hypertension, and residuals of a myocardial 
infarction due to tobacco use and/or nicotine dependence, 
rated as 60 percent disabling, and granted an earlier 
effective date for TDIU, each effective on July 16, 1993.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 1993, 
for the grant of a total compensation rating based on 
individual unemployability, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to an effective date 
prior to July 16, 1993 for TDIU.  He essentially argues that 
he filed a TDIU claim in June 1978, and that an effective 
date is therefore warranted as early as June 1978.  

I.  Background

In June 1948, the RO granted service connection for subacute 
bacterial endocariditis, evaluated as 100 percent disabling.  
In October 1948, the RO reduced the veteran's evaluation for 
endocarditis to 50 percent.  In June 1949, the RO reduced the 
veteran's evaluation for endocarditis to 0 percent 
(noncompensable).  

In a May 1978 rating action, the RO denied a claim for 
service connection for coronary artery disease, claimed as 
secondary to service-connected subacute bacterial 
endocarditis.  

The veteran appealed the denial of his service connection 
claim, and in February 1982, the Board denied the claim.  The 
Board's decision was final.  See 38 U.S.C.A. § 7104(b).    

On July 16, 1993, the veteran filed a claim for service 
connection for nicotine addiction, and secondary heart 
disease.  

In December 1994, the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for arteriosclerotic heart disease, coronary 
artery disease, and heart blockage as secondary to the 
service connected endocarditis.  The Board also found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hypertension.  The veteran 
appealed.

In July 1996, the Court vacated and remanded the issue, along 
with several other issues.  In May 1997, the Board remanded 
the claim.  

In November 1997, the RO granted TDIU, and assigned an 
effective date for TDIU of April 30, 1997.  In that decision, 
the RO also granted service connection for post-traumatic 
stress disorder, evaluated as 50 percent disabling, with an 
effective date for service connection (and the 50 percent 
rating) of April 30, 1997.  The RO stated that although the 
veteran had filed a TDIU claim in November 1995, the criteria 
for TDIU were not met until April 30, 1997, i.e., until 
service connection went into effect for PTSD.  

At the time of the November 1997 rating the veteran's 
service-connected disabilities were as follows: PTSD, 50 
percent disabling; status post fistulectomy for an anal 
fistula, rated 30 percent disabling; irritable bowel 
syndrome, rated as 10 percent disabling; and subacute 
endocarditis with anemia, status post hemorrhoidectomy, 
pilonidal cyst scar, and a scar on his nose, each rated as 
non-compensable.  The combined evaluations were 40 percent 
effective from December 1987, and 70 percent effective from 
April 30, 1997.  

In August 1998, the RO assigned an effective date for TDIU of 
July 16, 1993.  In that decision, the RO also granted service 
connection for "ASHD (arteriosclerotic heart disease), 
permanent pacemaker, hypertension, myocardial infarction due 
to tobacco abuse and/or nicotine dependence," evaluated as 
60 percent disabling, with an effective date for service 
connection (and the 60 percent rating) of July 16, 1993.  The 
RO stated that an effective date for TDIU was appropriate 
that was commensurate with its assigned date for service 
connection of his heart disorders.  The veteran appealed the 
issue of entitlement to an earlier effective date for TDIU.  

The finding of July 16, 1993, for TDIU is clearly based on 
the fact that the veteran filed a claim of service connection 
on that date.  If the disorders at issue were not service 
connected on July 16, 1993, there is no basis for a finding 
of TDIU, at that time or today.  Therefore, there is no basis 
for TDIU prior to July 16, 1993, unless there is a basis to 
find service connection for these disorders prior to July 16, 
1993.

The effective date of an award of compensation based on 
original claim for service connection (received beyond one 
year after service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary ........must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  There is no legal basis for 
entitlement to service connection for the disorders at issue 
prior to this date.

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and his claim must be denied.

The veteran argues that he filed a claim for TDIU in June 
1978, June 1983, or, in the alternative, that an effective 
date sometime between June 1983 and the current effective 
date is warranted.  

The Court has recognized that TDIU may be sought as a type of 
increased-rating claim.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 248 (2007), citing Norris v. West, 12 Vet. App. 
413, 420-21 (1999) (finding that TDIU "is in essence a claim 
for an increased rating" and applying the informal claim 
provisions of 38 C.F.R. § 3.157to TDIU claims); see also 
Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding 
that a TDIU claim based on a condition that has already been 
service connected is an increased-rating claim for the 
purpose of application of 38 U.S.C. § 5110(b)(2)).  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2007).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); see 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-
98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  

As will be seen in this case, as the Board has determined 
that a viable claim for TDIU does not exist upon which an 
earlier effective date may be based, the second part of the 
analysis under Hazan is not implicated. 

In November 1997, the RO granted TDIU, and assigned an 
effective date for TDIU of April 30, 1997.  In an August 1998 
rating decision, the RO assigned an effective date for TDIU 
of July 16, 1993.  In that decision, the RO also granted 
service connection for several cardiovascular disorders, and 
indicated that the effective date for TDIU should be 
commensurate with the effective date it had assigned for 
those cardiovascular disorders.  The Board further notes that 
the scheduler criteria for a TDIU rating were not met prior 
to July 16, 1993.  See 38 C.F.R. § 4.16(a).  

Given the foregoing, it appears that in its August 1998 
decision, the RO raised the issue of an earlier effective 
date for TDIU issue sua sponte (the veteran's notice of 
disagreement was not received until July 1999), and that the 
RO based its assignment of the effective date for TDIU on the 
receipt of the veteran's claim for service connection for his 
cardiovascular disorders, i.e., July 16, 1993.  

The issue is whether a viable claim for TDIU exists upon 
which an effective date prior to July 16, 1993 may be 
granted.  In this regard, in a letter, received in February 
2007, it was argued that the veteran was unable to work due 
to his service-connected disabilities prior to July 16, 1993, 
"particularly his anal fistula with loss of sphincter 
control," and that therefore VA should obtain an opinion as 
to whether he was unemployable due to service-connected 
disabilities prior to July 16, 1993.  

Determining whether an informal claim has been filed usually 
requires an application of the law--that is, the definition 
of an informal claim found at 38 C.F.R. § 3.155(a), to the 
facts of a particular case.  Westberry v. West, 12 Vet. App. 
510, 513 (1999).  Consequently, a medical opinion will not 
provide a basis to grant, or deny, this claim, as the 
critical issue is whether the veteran filed a claim, not 
whether the veteran was unemployable due to his service 
connected disorders prior to July 16th 1993.  

It is important for the veteran to understand that the VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

In determining his intent, the Board first notes that the 
evidence shows that the veteran knew how to file an 
application, and was familiar with the claims filing 
procedure. See e.g., Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), 10 Vet. App. 15, 19 (1997); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  In this regard,
a review of the claims files shows that, prior to July 1993, 
he had been granted service connection for subacute bacterial 
endocarditis, as well as several other disabilities, and that 
he had filed a number of other claims for service connection.  
He had appealed one of the service connection issues to the 
Board, which was denied after he was afforded a hearing.  A 
subsequent request for reconsideration was denied. 

The Board further notes that the claims files show that the 
veteran had sent VA a multitude of letters arguing various 
aspects of his claims, and that as of July 1993 the claims 
files appears to have constituted three volumes.  The Board 
finds that this evidence indicates that the veteran 
understood the claims filing process.  Id.  

A review of the claims files does not show that a formal 
claim for TDIU was received prior to July 16, 1993.  With 
regard to the possibility of an informal TDIU claim, the 
Board has considered the following evidence: in a statement 
from the veteran, received in March 1981, in which he 
requested that his service-connected endocarditis be returned 
to a 100 percent rating.  In a May 1978 rating action, the RO 
denied a claim for service connection for coronary artery 
disease, claimed as secondary to service-connected subacute 
bacterial endocarditis.  In his notice of disagreement, dated 
in June 1978, the veteran indicated that he was applying for 
pension benefits "in the event SC is finally disallowed."  
Accompany this statement was a formal claim for pension 
benefits (VA Form 21-526), which noted coronary artery 
disease in item #25 (titled, "nature of sickness, disease or 
injuries for which this claim is made and date each began").  
In this form, the veteran indicated that he last worked in 
February 1978 as a paint foreman, and he stated, "This 
application is submitted to be used to award NSC (i.e., 
nonservice-connected pension) in the event SC (service 
connection) is not allowed as applied for on 03/17/78 & 
06/01/78."    

The claims files also include letters and treatment reports 
from a private physician, R.L.P., M.D., dated in 1978.  This 
evidence includes a February 1978 letter which states that if 
the veteran's employer could not find employment for him 
within limitations, that he should seek disability 
retirement.  Treatment reports from Dr. R.L.P., dated in 1978 
contain diagnoses of CAD (coronary artery disease) and acute 
M.I. (myocardial infarction).  In addition, a May 1981 letter 
from Dr. R.L.P. notes that the veteran had a heart block 
secondary to coronary artery disease, indicates that he had 
undergone implantation of a pacemaker, and states that the 
veteran was unemployable.  

The Board finds that no viable informal TDIU claim exists 
upon which an effective date prior to July 16, 1993 for TDIU 
may be granted.  With regard to the veteran's June 1978 
notice of disagreement, and pension application, depending 
upon the circumstances, a claim by a veteran for compensation 
may be considered a claim for pension; and a claim by a 
veteran for pension may be considered a claim for 
compensation.  Stewart v. Brown, 10 Vet. App. at 18.  The 
word "may" signifies that the Secretary is instructed to 
exercise his discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  Id.  The issue in this case is whether there 
is evidence that could be construed as "evincing a belief in 
entitlement" to TDIU.  See id at 19; see also 38 C.F.R. 
§ 3.155(a); Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(holding that before an RO can adjudicate a claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it, and that the mere presence of medical evidence does not 
establish an intent of the part of a claimant to seek service 
connection for a disorder).  

In this case, given the veteran's previously discussed 
familiarity with the claims process, and the content of the 
NOD and VA Form 21-526, the Board finds that the veteran did 
not intend to raise a TDIU claim with these documents.  
Briefly stated, the veteran clearly indicated that he was 
filing for pension in these documents.  

With regard to the medical evidence, and the possibility of 
an informal claim, to include consideration under Roberson, 
none of the aforementioned evidence indicates that the 
veteran was unemployable due to a service-connected 
disability.  In this regard, over the years, VA has granted 
service connection for the following disabilities, with 
effective dates for service connection that are prior to July 
16, 1993: subacute bacterial endocarditis (August 14, 1949), 
hemorrhoids (March 12, 1978), scar, pilonidal cyst (March 12, 
1978), scar, nose (December 30, 1987), tinnitus (October 4, 
1988), and solar keratosis, basal cell carcinoma, and 
scarring (October 1, 1992).  As previously noted, the record 
shows that scheduler criteria for a TDIU rating were not met 
prior to July 16, 1993.  See 38 C.F.R. § 4.16(a).  

Furthermore, even assuming, arguendo, that a TDIU claim had 
been raised by any of the aforementioned evidence, any such 
claim would have been effectively foreclosed.  Specifically, 
in Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court 
essentially held that when the RO denies an increased rating 
claim, but does not address a previously raised TDIU claim, 
that the TDIU claim is implicitly denied.  The Court stated:

It is reasonable to say that an appellant 
who receives a disability rating that is 
less than 100% has notice of how his 
conditions have been rated and has the 
opportunity to appeal the rating 
decision.  Even if he does not have a 
clear understanding of TDIU, he does have 
a clear statement of which disability is 
being rated and the fact that the 
Secretary has declared it to be less than 
100% disabling.  Hence, an appellant's 
ignorance of a particular reason for the 
denial of a total disability rating does 
not preclude him from understanding that 
an appealable decision has been made 
concerning his claims.

Id. at 248.  

In this case, the RO denied increased ratings claims for the 
veteran's service-connected endocarditis in May 1978, and 
March 1988.  The May 1978 RO decision was not appealed, and 
became final.  See 38 U.S.C.A. § 7105(c).  The March 1988 RO 
decision was appealed, and was denied by the Board in 
December 1994.  In September 1996, the Court dismissed this 
claim for lack of jurisdiction.  Therefore, any TDIU claim 
based on an increased rating claim for endocarditis would 
have implicitly been extinguished by these final RO and Board 
decisions.  Ingram.  The record does not show that a TDIU 
claim was raised in association with any other increased 
rating claim.  

To the extent that the veteran may have asserted that he was 
unemployable due to heart conditions other than endocarditis, 
as service connection was not in effect for any heart 
conditions (other than endocarditis) prior to July 16, 1993, 
any "claim" for an increased rating, or TDIU, would have 
been inchoate prior to that time.  See e.g., In the Matter of 
the Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999).  
Therefore, there cannot be an issue as to whether an informal 
claim was filed under 38 C.F.R. § 3.155, based on a heart 
condition other than endocarditis.  The same is true for any 
other disability, such as PTSD, for which service connection 
was granted on or after July 16, 1993.  Thus, an effective 
date for TDIU prior to July 16, 1993, is not warranted.  

Furthermore, even assuming, once again, arguendo, that a TDIU 
claim had been raised by any of the aforementioned evidence, 
if the veteran is not service connected for the disorders he 
claimed in July of 1993 (and which can not form the basis of 
a TDIU claim until such time as they are service connected), 
there is simply no basis to grant TDIU until July 16, 1993.  
Without those disorders that were found to be related to 
service in the claim filed by the veteran in July 1993, there 
is simply no basis to find the veteran unemployed based on 
the service connected disorders the veteran had prior to this 
time.  The post-service medical record clearly does not 
support a finding that the service connected disorders prior 
to July 1993 could form the basis of a TDIU claim. 

It is important to note that the issue of CUE in an prior 
Board or RO decision is not before the Board at this time. 

Finally, the Board notes that in July 1997, the veteran's 
Social Security Administration (SSA) records were received.  
These records showed that the SSA determined that the veteran 
was disabled as of November 1977, with a diagnosis of severe 
coronary artery disease with history of AV (atrioventricular) 
block.  These reports indicated that the veteran had not 
worked since 1978, and included the aforementioned reports of 
Dr. R.L.P., as well as other evidence.  

These records do not provide a basis for an earlier effective 
date for TDIU, as they are not considered to have 
constructively been part of the record prior to actual 
receipt by VA in July 1997.  See generally Lynch v. Gober, 11 
Vet. App. 22 (1997) (Lynch I), vacated by the Federal Circuit 
but reinstated by the Court in Lynch v. West, 12 Vet. App. 
391 (1999) (Lynch IV) (discussing the limitations of the 
constructive possession doctrine).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

The May 2006 notice did not comply with the requirement that 
the notice must precede the adjudication provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board.  However, the RO's August 1998 decision 
was decided prior to the enactment of the VCAA.  In such a 
case, there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The May 2006 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the May 2006 letter was sent, the case was 
readjudicated and in November 2006 a Supplemental Statement 
of the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.   The claim on appeal specifically 
involves an effective date issue, and the veteran was 
afforded sufficient notice in the September 1999 statement of 
the case, as well as a number of supplemental statements of 
the case.  Id.  Therefore, VA's duty to notify the appellant 
has been satisfied, and there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records, and records from the Social Security 
Administration.  Although the veteran has argued that VA 
should obtain a medical opinion as to whether he was unable 
to work due to service-connected disability prior to the 
current effective date for TDIU, as there is no TDIU claim 
upon which an earlier effective date may be granted, there is 
no purpose in obtaining such an opinion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the mandates of 
the VCAA have been met, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

An effective date prior to July 16, 1993 for TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


